Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 23-32 and 34-38 as amended 29 JUN. 2022, are pending and have been considered as follows:

Terminal Disclaimer
The terminal disclaimer filed on 29 JUN. 22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11035121 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 JUN. 22 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 23-30, 32, and 34-38 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Davidson US 4344265 A.
As per claim 23 Davidson teaches a sealing system, comprising: 
a compartment (walls of 14 mated with recess 11, FIG. 1) comprising at least two sides (see distal and proximal edges of 10, FIG. 1); 
a cover (enveloping means 15, FIG. 1) over an interior space of the compartment (walls of 14 mated with recess 11, FIG. 1); and 
a sealing material (compressed expandable thermal insulation 14, FIG. 1) disposed in the interior space of the compartment (walls of 14 mated with recess 11, FIG. 1), 
wherein the sealing material (compressed expandable thermal insulation 14, FIG. 1) comprises a compressed foam (compressed expandable thermal insulation 14, FIG. 1) in the interior space of the compartment (walls of 14 mated with recess 11, FIG. 1) when the cover (enveloping means 15, FIG. 1) is closed and wherein the foam (compressed expandable thermal insulation 14, FIG. 1) expands to an uncompressed state ("expand filling said air gap" 3:35) when the cover (enveloping means 15, FIG. 1) is opened. 

As per claim 24 Davidson teaches the limitation according to claim 23, wherein the foam (compressed expandable thermal insulation 14, FIG. 1) expands a predetermined distance to occupy a space outside of the compartment (walls of 14 mated with recess 11, FIG. 1) when in the uncompressed state ("expand filling said air gap" 3:35). 

As per claim 25 Davidson teaches the limitation according to claim 24, wherein: the sealing system is configured to be installed in a curtain wall construction; and the space outside the compartment (walls of 14 mated with recess 11, FIG. 1) comprises a safing slot (see "slot"18, FIG. 4) adjacent a floor in an installed state in the curtain wall construction. 

As per claim 26 Davidson teaches the limitation according to claim 23. wherein the cover (enveloping means 15, FIG. 1) is coupled to forward edges (see forward edges of recess 11, FIG. 1) of the at least two sides (see distal and proximal edges of 10, FIG. 1). 

As per claim 27 Davidson teaches the limitation according to claim 26, wherein the foam (compressed expandable thermal insulation 14, FIG. 1) is configured to expand ("expand filling said air gap" 3:35) through an opening between the forward edges of the at least two sides (see distal and proximal edges of 10, FIG. 1) of the compartment (walls of 14 mated with recess 11, FIG. 1) when the cover (enveloping means 15, FIG. 1) is open. 

As per claim 28 Davidson teaches the limitation according to claim 27, wherein the cover (enveloping means 15, FIG. 1) comprises one or more perforations configured to tear (rendering means 17, FIG. 1; also "tearing said enveloping means" 3:47) to form the opening, prior to expansion of the foam (compressed expandable thermal insulation 14, FIG. 1). 

As per claim 29 Davidson teaches the limitation according to claim 28, wherein the one or more perforations are spatially removed (see distance from 15 to bottom of recess 11) from the compartment (walls of 14 mated with recess 11, FIG. 1), and wherein the one or more perforations are configured to tear without removing the cover (enveloping means 15, FIG. 1) from the compartment (walls of 14 mated with recess 11, FIG. 1). 

As per claim 30 Davidson teaches the limitation according to claim 23, wherein the compartment (walls of 14 mated with recess 11, FIG. 1) and cover (enveloping means 15, FIG. 1) comprise different materials (note frame 10 is recognized as equivalent to wood and enveloping means 15 is recognized as tear-able, equivalent to paper). 

As per claim 32 Davidson teaches the limitation according to claim 23, wherein the sealing material (compressed expandable thermal insulation 14, FIG. 1) includes a fire-resistant material (note "compressed expandable thermal insulation 14" would resist fire at least somewhat by taking at least some time to burn). 

As per claim 34 Davidson teaches the limitation according to claim 23, wherein the compartment (walls of 14 mated with recess 11, FIG. 1) comprises a back pan (see rear of 10, FIG. 1) coupled to rear edges of the at least two sides (see distal and proximal edges of 10, FIG. 1). 

As per claim 35 Davidson teaches the limitation according to claim 23, wherein the sealing material (compressed expandable thermal insulation 14, FIG. 1) has substantially a block configuration (see FIG. 1). 

As per claim 36 Davidson teaches the limitation according to claim 23, wherein the compartment (walls of 14 mated with recess 11, FIG. 1) includes one or more ledges (see "ledges" of 15 extending above and below recess 11, as viewed from above, FIG. 3) configured to mount the compartment (walls of 14 mated with recess 11, FIG. 1). 

As per claim 37 Davidson teaches the limitation according to claim 23, including a spandrel panel (header 20, FIG. 1), comprising: a sealing system (compressed expandable thermal insulation 14, FIG. 1) as recited in claim 23. 

As per claim 38 Davidson teaches the limitation according to claim 23, wherein the cover (enveloping means 15, FIG. 1) comprises one or more perforations (rendering means 17, FIG. 1; also "tearing said enveloping means" 3:47) configured for tearing, thereby allowing the foam  to expand.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Davidson US 4344265 A (Davidson '265) in view of Davidson US 4204373 A (Davidson '373).
As per claim 31 the primary reference of Davidson '265 teaches the limitation according to claim 23, but fails to explicitly disclose:
wherein the cover comprises a plastic material or a metal foil.
Davidson '373 teaches a tearable layer capable of use with Davidson '265, specifically:
wherein the cover comprises a plastic material or a metal foil ("strip 50 of tearable paper or plastic, etc." 4:2)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Davidson '265 by substituting the material of the enveloping means to be plastic as taught by Davidson '373 as an obvious design choice in order to provide a particular well known material which will rupture upon triggering of the rendering means to enable the foam to expand.

Response to Arguments
Applicant’s arguments with respect to claim 23-32 and 34-38 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J. SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D. MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. J. S./
Examiner, Art Unit 3635


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635